MEMORANDUM**
Lewis W. Poe appeals pro se the district court’s dismissal for lack of subject matter jurisdiction of his section 1983 action. We have jurisdiction pursuant to 28 U.S.C. § 1291. The existence of subject matter jurisdiction is a question of law we review de novo, Garvey v. Roberts, 203 F.3d 580, 587 (9th Cir.2000), and we affirm.
Poe alleged a Hawaii state court judge and four state supreme court justices retaliated against him for criticizing the Hawaii judiciary by denying his petition for review of a state agency decision. Because federal district courts lack jurisdiction to review final state court decisions, the district court properly dismissed Poe’s action under the Rooker-Feldman doctrine. See Doe & Assocs. v. Napolitano, 252 F.3d 1026, 1029 (9th Cir.2001).
Poe’s motion to expedite appeal, filed October 15, 2001, is denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.